STONE, C. J.
In tbe case of Craft v. Louisville & Nashville Railroad Co., 93 Ala. 22, it was made to appear that-between tbe filing of tbe original answer in garnishment— August, 1890 — and tbe second answer filed in tbe Circuit Court — November, 3, 1890 — -the railroad' (garnisbee) became indebted to Hubbard, defendant in attachment, in tbe sum of one hundred and twenty-five dollars. Tbis sum, we ascertained, bad not been covered by any claim of exemption found in tbat record. We consequently beld tbat tbe City Court bad erred in discharging tbe garnisbee on its answer. Tbe summons of garnishment in that case was served in August, 1890.
In tbe present case, tbe garnishment was served in March, 1891; and tbe garnisbee answered in November, 1891. There was a claim of exemption in tbis case also, wbicb appears to be correct in form. It was not contested. Tbe City Court reached tbe conclusion tbat tbe railroad company owed Hubbard $96.70, wbicb .was not included in tbe claim of exemptions, but out of tbis sum tbe amount of Craft’s garnishment, being older, must be first paid. Tbat left only $13.79 to be applied to Young’s judgment in this case.
True, between tbe date of Craft’s garnishment, August, 1890, and tbe service in tbis case, March, 1891, tbe railroad company bad been indebted to Hubbard in a considerable sum; but, according to tbe garnishee’s uncontested answer, *456that indebtedness, before the summons in this case was served, had been paid, less an admitted balance. It is somewhat difficult to determine precisely what that admitted balance was, but whatever it may have been, Hubbard, in an affidavit which is in proper form, claimed it as exempt; and that claim was not contested.
We must decide this case, not on the record in the Graft case, but on the record we have in hand. Part of the record in that case is embodied in, and made part of the one before us, and to that extent we will consider it. So regarding it, we are unable to find any evidence on which to enlarge the judgment against the garnishee. The $96.70, ascertained by the City Court to be subject to the garnishments, is the outside limit the present record allows us to go. Of that sum, all but $13.79 was adjudged, and properly adjudged, to Craft, the prior attaching creditor. The real trouble in this case is in finding authority for rendering any judgment against the railroad company, at t]ie suit of Young, the present plaintiff.
Affirmed.